Citation Nr: 0609017	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-13 451	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Providence, Rhode 
Island, Regional Office (RO), which denied a claim of 
entitlement to service connection for PTSD.


FINDING OF FACT

The veteran is not a combat veteran, he does not have a 
current diagnosis of PTSD, and there is no credible 
supporting evidence of a stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claim for service connection for 
PTSD by means of a letter issued in May 2002.  The statement 
of the case contained the provisions of 38 C.F.R. § 3.304(f) 
which specified the evidence needed to substantiate a claim 
for service connection for PTSD.

The statement of the case also told the veteran that his 
report of stressors was too vague and not specific enough to 
permit the RO to seek supporting evidence of the claimed 
stressors.

Thus, the veteran has received adequate VCAA notice.  See 
Short Bear v. Nicholson, 19 Vet. App. 341 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
The veteran was provided specific notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection.  While he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal, notice as to the 
assignment of an effective date is not required in this case 
because the claim for service connection is being denied.  As 
such, no effective date is being set at this time.  The 
veteran is thus not prejudiced by the lack of this element of 
notice.  Mayfield.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

VCAA notice should generally be provided prior to the initial 
decision on the claim, but delayed notice is not prejudicial, 
absent a specific showing that the delayed notice affected 
the fundamental fairness of the claim.  Mayfield, Pelegrini.  
There has been no allegation or evidence of prejudice from 
the delayed notice.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
to the extent permitted by the veteran.  Specifically, in the 
May 2002 letter referred to above, VA asked the veteran to 
identify the person, agency, or company who would have 
records pertaining to his claim for service connection for 
PTSD.  In that letter, VA also informed the veteran that, if 
there were any private medical records pertinent to this 
claim, VA would secure these records for him, as long as he 
authorized VA in writing to do so (via a VA Form 21-2142 that 
was enclosed).  VA also asked the veteran to tell VA about 
any additional information or evidence he would like VA to 
get for him to assist him in developing his claim.

Having received a response from the veteran to the effect 
that he received treatment at VA's Vet Center's Readjustment 
Counseling Services in Warwick, Rhode Island, the RO asked 
that center, in May 2002, to provide copies of all records 
reflecting treatment for PTSD.  According to a VA Form 119 
dated in September 2002, an official from that center called 
the RO to indicate that the veteran was not receiving 
treatment there.  Therefore, there were no records available.  
VA gave notice to the veteran of this fact in the rating 
decision on appeal but it is noted that he has never 
addressed this point or identified any other VA or private 
mental health providers.

In his Informal Hearing Presentation of June 2005, the 
veteran's representative argued that the record failed to 
show whether any attempt was made "to verify the veteran's 
stressor," that the record does not contain sufficient 
competent evidence to determine the veteran's current mental 
status, and that "there are records in the custody of a 
federal agency that may be perti[n]ent to the case."

In regards to the veteran's representative's first argument, 
the reasons for VA's not attempting to verify the claimed 
stressors is because, as noted above, and as will be 
discussed later in this decision, the veteran has not 
provided VA a single stressor that may be capable of 
verification.  Rather, he has provided very vague, general 
assertions that are impossible to verify.

In regards to the veteran's representative's second argument, 
VA has determined that it is not necessary to examine the 
veteran for a fair adjudication of his appeal:  Again, the 
veteran has not provided stressors detailed enough to attempt 
verification and there is simply no competent evidence of 
treatment for, or a diagnosis of, PTSD.  Thus, it is not 
necessary that VA examine the veteran to make a fair decision 
on this case.  38 C.F.R. § 3.159(c)(4).
 
In regards to the veteran's representative's third argument 
above, as long as no specific records allegedly pertinent to 
this case are identified by either the veteran or his 
representative, VA cannot attempt to secure them.  In fact, 
there is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

Factual background and legal analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997); 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997). 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The veteran contends that he is entitled to service 
connection for PTSD based on his claimed stressful 
experiences while serving in the Republic of Vietnam during 
the Vietnam era.  

The record confirms that the veteran served in the Republic 
of Vietnam during the Vietnam era between October 1967 and 
July 1968.  The record, however, does not show, nor has he 
claimed, that he engaged in combat with the enemy.  His 
military occupational specialty (MOS), according to his DD 
Form 214, was that of a supply clerk and he received no 
combat-related decorations or awards.  Personnel records 
confirm that his MOS in Vietnam was supply clerk. 

Because the veteran is not considered a combat veteran, any 
claimed stressors need to be verified.  

The only place the veteran has reported stressors was in a 
stressor questionnaire received in May 2003.  As stressors, 
he has reported only that he felt that his entire platoon was 
"mistreated," that he had "fear of loss of life," and that 
a "mountain was over-run one week after I left it."  He 
identified the geographic location of the claimed stressors 
as "100 miles out of Saigon."  He left blank the place on 
the stressor questionnaire asking for the date of the claimed 
stressors.

The veteran was advised that these reports were not detailed 
enough to attempt their verification, but has not provided 
any additional detail.  This is why the RO did not contact 
the U.S. Army and Joint Services Records Research Center in 
Alexandria, Virginia, for that purpose.

Additionally, there is no competent evidence of a diagnosis 
of, PTSD, at any time either during or after service.  

In fact, the only references in the veteran's service medical 
records to the existence or absence of any mental health 
problems are contained in the veteran's report of medical 
examination for separation purposes and his report of medical 
history, also for separation purposes, both dated in July 
1968.  The former indicates a normal psychiatric evaluation 
of the veteran while the latter reflects the veteran's denial 
of ever having had, or currently having, frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, or nervous trouble of any sort.

In regards to the post-service evidence, as noted earlier, 
the veteran informed VA that he was getting PTSD treatment 
from VA but the mental health facility in question denied 
having ever treated him.  The record is devoid of any 
competent evidence showing treatment for any mental health 
problem or disorder at any time after service.

In short, none of the criteria for entitlement to service 
connection for PTSD are met.  Accordingly, the Board has no 
other recourse but to conclude in this case that PTSD was not 
incurred in or aggravated by active service.

Because the evidence in this case is not approximately 
balanced with respect to the relative merits of his claim, 
the benefit-of- the-doubt doctrine does not apply, and the 
claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


